Citation Nr: 1035579	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  05-23 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial compensable rating for 
service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. R. Bodger







INTRODUCTION

The Veteran served on active duty from February 1967 to March 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in St.  
Petersburg, Florida, which granted service connection bilateral 
hearing loss disability and assigned a noncompensable disability 
rating for that disorder.  The Veteran appealed the 
noncompensable rating to the Board. 

In June 2008, the Board remanded this matter to obtain updated VA 
treatment records from June 2004 to the present, to include 
audiometric examinations which the Veteran stated were performed 
in December 2004 and December 2005.  The Board also directed the 
RO to schedule the Veteran for a VA examination in connection 
with this claim.  

In April 2009, the Board again remanded this matter for 
compliance with its previous remand instructions pursuant to 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  It again returns 
for appellate review.  The RO has requested and obtained updated 
VA treatment records, including the December 2004 audiometric 
examination.  Although in a January 2008 statement the Veteran 
indicated that a VA audiometric examination was performed on 
December 2005, the RO has obtained updated treatment records, and 
there is no indication that a hearing evaluation was performed 
during that time.  Nowhere in these VA treatment records is there 
any reference to a December 2005 audiometric examination.  
Therefore, the Board finds that its directives in the June 2008 
and April 2009 remands have been substantially followed.  Id.  

As was indicated in the April 2009 Board remand, the Veteran 
raised a claim for a total rating based on individual 
unemployability (TDIU) due to his service connected disabilities.  
When such a claim is raised by the record, the Court held that a 
claim for TDIU is part of an increased rating claim.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  However, as also noted in the 
April 2009 Board remand, the Veteran raised a claim of service 
connection for a disability manifested by severe ear pain and 
dizziness.   This service connection claim has not been 
adjudicated by the RO.  The issue of entitlement to TDIU is 
inextricably intertwined with the issue of entitlement to service 
connection for severe ear pain and dizziness.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Therefore, the Board again 
refers this service connection issue to the RO for proper 
adjudication and defers adjudication of the TDIU claim pending 
the outcome of the service connection claim.  

This matter is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC for further evidentiary 
development.  VA will notify the Veteran if further action is 
required.


REMAND

Reason for Remand:  To have an audiologist review a possible 
inconsistency in audiometric testing results and provide an 
explanation for the apparent discrepancy.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

In this case, there are several audiometric examinations that 
have been associated with the claims file.  In August 2004 and 
August 2008, the Veteran was afforded VA C&P audiological 
evaluations, and those reports are in the file.  Private 
audiogram results, dated in June 2004 and October 2008, as well 
as VA audiogram results, dated in December 2004 and April 2010, 
among VA treatment records are also associated with the claims 
file.  The private and VA treatment records depict the results of 
testing in graph form.

The Board has reviewed all the audiometric results and finds that 
the private June 2004 audiogram graph and the VA audiogram 
results in the December 2004 and April 2010 treatment records 
show relatively consistent findings when compared to the August 
2004 and August 2008 VA C&P audiological evaluations.  See Kelly 
v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because 
interpreting results from an audiometric graph involves fact 
finding, the Court is precluded from engaging in such fact 
finding in the first instance, and remanding in part because the 
Board did not discuss the results of the private audiometric 
testing).  However, the October 2008 private audiogram graph 
depicts puretone threshold results that appear to show the 
Veteran's hearing loss as more severe than the other audiometric 
results do.  However, the results may not be adequate for rating 
purposes as it is not clear from the graph what the puretone 
threshold results were at 3000 Hertz.  38 C.F.R. § 4.85(d).  In 
addition, this report indicates that the Maryland CNC test was 
performed for speech discrimination but the results were not 
presented in a form similar to that of VA examinations, and so 
the Board concludes that it would be appropriate for an 
audiologist to review the results and comment on them before the 
Board renders a decision in this case.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) (holding that Board must rely on 
independent medical evidence to support its findings and must not 
refute medical evidence in the record with its own 
unsubstantiated medical conclusions), overruled on other grounds 
by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); see also 
38 C.F.R. § 4.85(a).  Therefore, a remand is necessary for a VA 
audiologist to review and interpret all the audiogram results 
and, if possible, explain the discrepancy, if any, in the October 
2008 private audiogram graph.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
additional VA audiological examination to 
evaluate the severity of his service-
connected bilateral hearing loss.  In 
addition to recording objective test 
results, the audiologist must fully 
describe the functional effects caused by 
the hearing disability in the examination 
report.  Martinak v. Nicholson, 21 Vet. 
App. 447, 455 (2007).

The audiologist must also review all the 
audiogram results in this case (August 
2004 private; August 2004 VA; December 
2004 VA; August 2008 VA; October 2008 
private; and April 2010 VA), including the 
October 2008 private audiological 
evaluation, and if possible, provide an 
interpretation of the puretone audiometric 
graph in a format compatible with VA 
guidelines and reconcile and explain an 
apparent discrepancy between the October 
2008 results and the results on the other 
audiological evaluations.  For instance, 
the audiologist should discuss whether the 
somewhat higher puretone threshold results 
shown in that report, when compared to the 
other reports, represent a significant 
difference in hearing acuity as opposed to 
a variation in testing procedures or 
equipment or some other factor or factors.  
The audiologist should also discuss 
whether the Maryland CNC speech 
discrimination testing was used in the two 
private evaluations, dated in June 2004 
and October 2008 (the October 2008 report 
indicates that it was), and, if so, 
interpret the results of that testing, if 
possible, for VA rating purposes.  The 
audiologist should also note any reasons, 
if there are any shown by the private 
reports, that the private reports may be 
inadequate for VA rating purposes which 
require that examinations for hearing 
impairment (1) be conducted by a state-
licensed audiologist; (2) include a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry 
test; and (3) be conducted without the use 
of hearing aids.

Finally, based on the medical findings and 
a review of the claims folder, the 
examiner should render an opinion as to 
what effect the Veteran's service-
connected hearing loss disability has on 
his employability.  A complete rationale 
must be provided for any opinion 
expressed.

2.  The Veteran's failure to report for a 
scheduled VA examination without good 
cause may have adverse effects on his 
claim.  However, if the Veteran does not 
report for the scheduled examination, the 
examiner is still asked to review the 
claims file and the several audiogram 
results and render an opinion, if 
possible, as to the apparent discrepancy 
shown in the October 2008 private 
audiological evaluation as requested in #1 
above.  

3.  Thereafter, VA should readjudicate the 
issue of entitlement a compensable initial 
disability rating for service-connected 
bilateral hearing loss, including 
consideration of staged ratings over the 
course of the appeal period.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  If the 
issue on appeal remains denied, a 
supplemental statement of the case (SSOC) 
should be provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for further 
appellate review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court


 of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


